Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-17 are pending.


Double Patenting
I.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

II.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


III.	Claims 1, 3-4, 7-11 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of USPN 10,790,629. Although the claims at issue are not identical, they are not patentably distinct from each other because as show in the table below:

Instant Application – 17/002,975
Conflicting Patent – 10,790,629
1. A system for monitoring a brush holder assembly comprising: 

a brush holder; 

a carbon brush slidably disposed within the brush holder, the carbon brush configured to contact a rotating conductive surface of an electrical generator to conduct electrical current therefrom, the brush holder permitting linear movement of the carbon brush toward the rotating conductive surface as the carbon brush wears; 

a brush wear indicator configured to provide data indicative of linear displacement of the carbon brush relative to the brush holder associated with wear of the carbon brush, the brush wear indicator including a base portion having a lower surface and an upper surface opposite the lower surface, the lower surface of the base portion attached to a top surface of the carbon brush; and 


a spring having a coiled portion engaging the upper surface of the base portion to advance the carbon brush towards the rotating conductive surface.





4. The system of claim 3, wherein the processing unit includes a monitor for displaying information related to the wear rate of the carbon brush.
3. The system of claim 2, wherein the processing unit is configured to determine a wear rate of the carbon brush.
1, 9, 17. A method of monitoring a plurality of brush holder assemblies each including a carbon brush in contact with a rotating conductive surface of an electrical generator to conduct electrical current therefrom, each brush holder assembly permitting linear movement of the carbon brush toward the rotating conductive surface as the carbon brush wears, the plurality of brush holder assemblies being spaced from one another locally, the method comprising:



acquiring data indicative of linear displacement of each carbon brush relative to its respective brush holder assembly;

wherein each brush holder assembly includes an apparatus configured to provide the data, the apparatus including a base portion having a lower surface and an upper surface opposite the lower surface, the lower surface of the base portion removably engaged with a top surface of its respective carbon brush;

wherein each brush holder assembly further includes a spring having a coiled portion engaging the upper surface of the base portion to advance the carbon brush towards the rotating conductive surface;

receiving the data at one or more processing units on-site with and in wireless communication with the plurality of brush holder assemblies;

evaluating the data using the one or more processing units to monitor a state of each of the carbon brushes in contact with the rotating conductive surface to determine a wear rate of each of the carbon brushes.
9. The system of claim 2, wherein the processing unit is configured to send an alert of an anomalous or threshold condition of the carbon brush.
4, 12, 19. The method of claim 1, further comprising the step of sending an alert of an anomalous or threshold condition at one of the plurality of brush holder assemblies from the one or more processing units.
a life expectancy of the carbon brush.  
8. The system of claim 7, wherein the processing unit includes a monitor for displaying information related to the life expectancy of the carbon brush.
10. The method of claim 9, further comprising the step of receiving the life expectancy of the carbon brushes from the one or more processing units at an on-site central control unit.
10. The system of claim 2, wherein the processing unit is configured to schedule maintenance of the brush holder assembly.
5, 13, 20. The method of claim 1, further comprising the step of scheduling maintenance at one of the plurality of brush holder assemblies.
11. The system of claim 2, wherein the processing unit is configured to route personnel to the brush holder assembly.
6, 14, 22. The method of claim 1, further comprising the step of routing personnel to one of the plurality of brush holder assemblies.
15. The system of claim 14, wherein the male interlocking portion is a tab and the female interlocking portion is a channel receiving the tab.
16. The system of claim 1, wherein the upper surface of the base portion includes a recess bordered by raised edges.  
17. The system of claim 16, wherein the recess constrains the coiled portion between the raised edges.
8, 16, 23. The method of claim 1, wherein the upper surface of the base portion includes a channel bordered by raised edges extending away from the carbon brush, the raised edges being adapted to constrain the coiled portion of the spring.


Claim Objections
IV.	Claims 2, 5-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448